Citation Nr: 0818085	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  00-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a psychiatric 
disability as secondary to the appellant's heart disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The appellant served on active duty from June 1951 to 
September 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 1999 and May 2002 determinations by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The appellant requested a hearing before a hearing officer at 
the RO.  In April 2002 the appellant failed to report to his 
scheduled hearing without explanation.  He has not requested 
that the hearing be rescheduled.

In October 2005, the Board denied the appellant's claims of 
entitlement to service connection for a heart disability and 
a psychiatric disability secondary to a heart disability.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2006, the Court granted a joint motion of the 
parties, vacated the Board's decision in part, and remanded 
the matter to the Board for action consistent with the joint 
motion.

In September 2007 the Board remanded the appellant's claims 
for further development.  The development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  The veteran's heart disability developed many years after 
discharge from service and is unrelated to the veteran's 
active service.

2.  The veteran's current psychiatric disability is not 
etiologically related to a service-connected disability.



CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A psychiatric disability is not proximately due to or the 
result of 
service-connected disability.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in April 2004 and October 2007.  
Although this notice and notice with respect to the 
disability-rating or effective-date element of the claims, 
was sent after the initial adjudication of the claims, the 
Board finds that there is no prejudice to the veteran  in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following its receipt of all 
pertinent evidence, the originating agency readjudicated the 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had VCAA notice been provided at an 
earlier time.  Moreover, as explained below, the Board has 
determined that service connection is not warranted for a 
heart disability or a psychiatric disability claimed as 
secondary to the appellant's heart disability.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claims is no more than harmless error.

With respect to the duty to assist , the Board notes that 
extensive searches for all the veteran's service medical 
records (SMRs) for the veteran's period of active service 
from June 1951 to September 1953 have been unsuccessful.  See 
June 1998 Response from the National Personnel Records Center 
(NPRC), as well as Request for Information, from the NPRC 
dated in February 2008 which specifically notes that the 
veteran's service medical records were sent to the VA RO in 
Winston-Salem, North Carolina on June 26, 1998.  NPRC noted 
that they had no additional service medical records on file 
at their facility.  Service medical records which were 
obtained in June 1998 include various reports of medical 
examinations and reports of medical history dated in June 
1951, February 1952, October 1952, August 1953, and November 
1957.  Since efforts have been made to locate additional 
service medical records, but no additional records have been 
located, it is clear that additional efforts to obtain such 
records would be futile.    

The Board also notes that pertinent post-service medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.

The Board acknowledges that the veteran was not afforded a VA 
examination in response to his claims, nor was a VA medical 
opinion obtained.  

VA is obliged to provide an examination or obtain a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability 
or signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist.   Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and active service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   However, here, the claims files contain no 
suggestion or other indication that the veteran's heart or 
psychiatric disability is associated with his active service, 
despite his unsubstantiated assertions to the contrary.  The 
evidence in this case is sufficient to decide the claim.  
Moreover, there is no reasonable possibility that a VA 
examination would result in evidence to substantiate either 
claim or that a VA medical opinion would substantiate either 
claim.  Accordingly, the Board has determined that VA is not 
obliged to afford the veteran a VA examination or to obtain a 
medical opinion in response to either claim. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2007).   See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Heart Disability

The veteran maintains that his heart disability resulted from 
his active service.  He and his wife contend that someone 
from the DAV office in Winston-Salem told them that the 
service medical records disclosed the presence of a heart 
murmur in service, which the appellant was never told about; 
and that this heart murmur later contributed to the 
development of bacterial endocarditis in 1987, which 
necessitated the replacement of his aortic valve.  The 
veteran further alleged that copies of the service medical 
records in question were transmitted to VA along with the 
appellant's initial application and were later "trashed" or 
lost by VA.

The veteran supported his contentions with a May 2000 letter 
from Mr. D.E.B. Mr. D.E.B. stated that he was present with 
the veteran and a DAV Commander, Mr. F., at the DAV office in 
Jacksonville, North Carolina on September 12, 1997.  He 
asserted that Mr. F. was on the phone with the DAV Regional 
Commander, R.H., and that Mr. F. noted he was told the 
veteran's military records clearly showed a heart murmur.  
Mr. D.E.B. also stated that he had been present in a meeting 
in Winston-Salem where R.H. explained to the veteran how 
DACOR had trashed that evidence.

The veteran has also referred to a May 21, 1998, letter from 
R.H. in support of his claim.  This letter notes that the 
"original copy" was apparently "trashed" by DACOR when 
setting up the EP for the original claim.  However, a careful 
review of the letter indicates that R.H. was referring to the 
veteran's original application for benefits being mutilated.  
Furthermore, this letter notes that the veteran's service 
medical records should be requested.  This indicates that the 
DAV had not seen the veteran's medical records prior to May 
1998.

The Board further notes that R.H., who is purported by the 
veteran and by Mr. D.E.B. as having stated that the service 
medical records showing that the veteran had a heart murmur 
had been destroyed, has asserted otherwise.  In an April 2002 
letter, R.H. stated that the only information "trashed" by 
VA, as stated in his May 21, 1998, memorandum, had been a DAV 
cover sheet.

Furthermore, in a July 21, 2005, Statement of Accredited 
Representative in Appealed Case, in Lieu of VA Form 646, R.H. 
again clarified that at no time had the veteran, or any other 
individual, been advised by him (R.H.) that he had seen any 
notation of a heart murmur in the veteran's service medical 
records.  He went on to state that the document that was 
referred to as having been "trashed" in his memorandum was 
the cover letter for the informal claim.

Consequently, the Board finds that the preponderance of the 
evidence indicates that a DAV representative did not state 
that service medical records showed that the veteran had a 
heart murmur during service.

The appellant's initial application for VA disability 
benefits was received in October 1997.  As the DAV's May 21, 
1998, memorandum makes clear, the initial application was not 
accompanied by copies of any of the service medical records, 
which were subsequently received in June 1998 from the 
National Personnel Records Center.  The service medical 
records, including the report of the separation medical 
examination of the appellant in August 1953, consistently 
reflect normal clinical evaluations of the heart and vascular 
system without any relevant complaints by the appellant.  The 
report of a post-service medical examination of the appellant 
in November 1957, while he was serving in the reserves, 
likewise reflects no complaints by the appellant or clinical 
findings indicative of a heart murmur or any other 
cardiovascular pathology.  It does not appear that any of the 
service medical records have been lost or "trashed" by the RO 
or anyone else.

A private physician who wrote in support of the veteran's 
claim in July 2001 reported that he had been told by the 
appellant that an employee of the DAV in Winston-Salem had 
seen the medical records dating from service which indicated 
that the appellant had a heart murmur at that time.  The 
physician stated that he had not seen the veteran's active 
duty military records.  He went on to state that if it were 
true that the veteran had a heart murmur for many years, 
before 1986, then his episode of bacterial endocarditis in 
1986, after a dental procedure performed without antibiotic 
prophylaxis, was most likely directly related to that pre-
existing heart murmur.  In that case the veteran's cardiac 
disability would seem to be due to service.  The physician 
further stated that the veteran's psychiatric disability 
occurred secondary to the veteran's cardiac disability.

Since it is clear that there were no service medical records 
indicating a heart murmur, the July 2001 medical opinion does 
not support the veteran's claim.  That physician related the 
veteran's heart disability to service only if the medical 
evidence indicated that the veteran developed a heart murmur 
during service, and the medical evidence does not indicate 
such.  There is no medical evidence indicating that the 
veteran had any heart disability during service or for many 
years after the veteran's discharge from service in September 
1953.  The medical evidence shows that the veteran was first 
found to have a heart disability in the late 1980's.  The 
Board finds that none of the probative medical evidence 
relates the veteran's current heart disability to the 
veteran's active service.

Since the veteran did not develop a heart disability during 
service, or for many years after discharge from service, and 
since the most probative evidence indicates that the 
veteran's current heart disability is unrelated to service, 
service connection for a heart disability is not warranted.

Psychiatric Disability

The veteran does not claim, and the record does not show, 
that he had a psychiatric disability during service or for 
many years after discharge from service.  None of the 
probative medical evidence relates the veteran's current 
psychiatric disability to service.  The veteran maintains 
that he is entitled to service connection for a psychiatric 
disability as secondary to his heart disability.  The record 
reveals that the veteran has experienced depression since his 
cardiac surgery in December 1987.  As noted above, the July 
2001 physician stated that the veteran's psychiatric 
disability was secondary to the veteran's heart disability.  
However, service connection has been denied for the veteran's 
heart disability, and service connection is not in effect for 
any other disability.  Accordingly, the veteran is not 
entitled to service connection for a psychiatric disability 
on a secondary basis.


ORDER

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for a psychiatric 
disability as secondary to the appellant's heart disability 
is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


